Blandest, J.
The wording of R. L., c. 377, s. 20 and the case of Wilder v. Kneeland, 94 N. H. 185, 186 are decisive against the defendant’s contention. In this case Marble, C. J. speaks as follows: “Section 20 of chapter 377 establishing the finality of the judge’s findings of facts, is not to be severed from its context and has reference obviously to civil causes in which damages are demanded.” The case before us is a civil cause in which damages are demanded. Furthermore, the defendant in his reliance upon section 22 of chapter 377 ignores the words “Except as herein otherwise provided.”
Obviously there would be no appeal on questions of fact to the Supreme Court and therefore the words in section 20 “the finding of facts shall be final” must preclude trials de novo in the Superior Court and were intended to prevent duplication of fact finding there, otherwise they are meaningless.

Judgment for the plaintiff.

All concurred.